Beck, J.,
dissenting. — Railroad corporations as common carriers are under obligation to receive and transport, with promptness and fidelity, all property delivered at their cars or at places or in warehouses designated by their course of business. The time of the receipt of property for transportation may be regulated by contract between carriers and consignors.
Railroads are managed by officers of the corporations at their principal place of business, who employ subordinates at the various towns and stations through which the roads run. These subordinates are called station agents and they have the authority to receive property for transportation. It cannot be pretended that if a consignor offers property for transportation the station agent-is not authorized to bind the corporation by a contract to carry it. The ■ company cannot protect itself by witholding authority from its agent to make such contract. If it could do this it would be able to defeat the. rule obligating it to receive and carry all property offered *199for transportation. In order that it may discharge this obligation it employs station agents, and the law will not permit it to. so limit the agent’s powers that it may refuse to carry property at the pleasure of its officers. If a station agent can contract to carry property to-day, he may bind the corporation by a like contract-to carry it to-morrow. This power of the station agent to contract for future transportation is of the first importance to the business of the country. It is certainly true that much of the property transported by railroads is carried under contracts of this character.
The most important duty of station agents, so far as shippers are concerned, is to provide cars for the future transportation of property. Shippers must know the time cars will be supplied them in order to have the merchandise at the depots, or .elsewhere, ready for shipment. In the case of live stock and perishable articles the railways always contract to furnish cars at a given time. Any other course of business would entail loss upon shippers of such articles and would operate as an embargo upon the business of shipping fruits, vegetables, ice, poultry, and even fat hogs. No shipper could buy potatoes in the fall of the year and store them in warehouses, unless he could depend upon the contracts of the railroads to furnish him cars to ship them before the freezing weather should set in.
As a matter of fact, in the course of the business of the roads, station agents do make contracts for the furnishing of cars and are authorized to do so. -The station agent and no other person is accessible to the consignor. It is true that the cars of a railroad are under the control of one officer, but he speaks through the station agent, who is accessible to him by telegraph every minute of each day. The station agent makes the contract under the direction of the proper officer having control of the cars. • As it is impossible for the shipper to contract with any other officer, and as the station agent is authorized to' make contracts for cars, his contracts are binding.
*200These consideratio.ns lead me to the conclusion that the law will regard the station agent as fully authorized to make contracts for the future transportation of property.. It was not, therefore, necessary for plaintiff to prove that the station agent was authorized by the defendant to make the contract for the transportation of his potatoes at a future day. The law presumes that he did possess such power. • In my opinion the judgment of the Circuit Oourt ought to be affirmed.